UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 2, 2011 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 366-1249 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. In connection with the proposed merger with Insider Guides, Inc. d/b/a “myYearbook.com” (the “Merger”), Quepasa Corporation (“Quepasa”) is required to appoint three designees of myYearbook to Quepasa’s Board of Directors, which would consist of eight directors. Because Quepasa’s current Board consists of seven directors, Quepasa is required to cause two of its current directors to resign at the time of closing of the Merger.In order to satisfy this requirement and close the Merger, on October 2, 2011, Quepasa asked Dr.
